Citation Nr: 9935878	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service-connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to June 
1969, and from August 1971 to August 1974.

This appeal arises from a December 1997, Department of 
Veterans Affairs (VARO), Chicago, Illinois rating decision, 
which, in pertinent part, denied the appellant entitlement to 
service connection for chronic obstructive pulmonary disease.


FINDINGS OF FACT

1.  Service medical treatment records reveal a diagnosis of 
chronic obstructive pulmonary disease during service.

2.  A diagnosis of chronic obstructive pulmonary disease was 
provided during VA examinations. 


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for chronic chronic obstructive pulmonary disease 
is well grounded.  See 38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  Specifically, 
a September 1973 service medical record entry indicates that 
the veteran's 3 major health problems, obesity, chronic 
obstructive lung disease, and hearing loss, were discussed.  
Subsequent to service, reports of VA examinations contain 
diagnoses of  chronic obstructive pulmonary disease.  As the 
record contains medical evidence of a diagnosis of chronic 
obstructive pulmonary disease during service and currently, 
and the appellant has testified that he has experienced 
respiratory symptoms since service, the Board finds that the 
claim for entitlement to service connection for chronic 
obstructive pulmonary disease is well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1998); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).


ORDER

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
chronic obstructive pulmonary disease is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

As indicated, service medical treatment records reveal that 
the appellant received treatment for respiratory complaints, 
and a diagnosis of chronic obstructive pulmonary disease was 
provided in September 1973, with normal findings on 
examination at the time of his military separation.  No 
further medical findings regarding a chronic respiratory 
disorder were reported until June 1991, when a history of 
chronic bronchitis was indicated during a VA examination.  A 
VA examiner provided a diagnosis of COPD in an ex-smoker in 
July 1997, but did not discuss the etiological implications 
of the appellant's extensive history of smoking or refer to 
his employment in the coal mines from 1974 to 1981.  Further, 
a diagnosis of "mild obstructive disease pattern" on 
pulmonary function tests in July 1998 was reported to be 
"probably related to obesity." 

Because of the varying diagnoses provided regarding the 
appellant's respiratory complaints and the extensive period 
of time between his separation form service and any post 
service diagnosis of chronic obstructive pulmonary disease, 
the Board finds that an additional medical opinion would help 
to determine whether he currently has chronic obstructive 
pulmonary disease that first manifested during service.  The 
Board notes that the last VA treatment records associated 
with the claims folder are dated in July 1998.

For these reasons, the Board finds that a remand is 
appropriate to obtain clinical records and an opinion 
regarding the date of onset of the appellant's currently 
diagnosed chronic obstructive pulmonary disease.

1.  VARO should request all VA treatment 
records pertaining to treatment for 
chronic obstructive pulmonary disease 
since July 1998.  All records obtained 
should be associated with the appellant's 
claims folder. 

2. After the above records have been 
added to the file, the appellant's claims 
folder should be forward to an 
appropriate specialist for an opinion 
regarding the nature and etiology, and 
date of onset of his respiratory 
symptomatology diagnosed as chronic 
obstructive pulmonary disease.  The 
examiner should be requested to state the 
following medical opinions: a) Whether it 
is at least as likely as not that a 
diagnosis of chronic obstructive 
pulmonary disease during service was 
correct; and b)  Whether it is at least 
as likely as not that the veteran's 
chronic obstructive pulmonary disease is 
related to symptoms during service.  If 
the examiner is unable to answer either 
of the questions, the reasons should be 
clearly stated.

3. The RO should then review the expanded 
record and determine whether a basis 
exists for granting the  claim.  If the 
RO's determination remains adverse to the 
appellant, then he and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



